FILED
                             NOT FOR PUBLICATION                            NOV 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SAMUEL D. MARTIN,                                No. 10-35728

               Plaintiff - Appellant,            D.C. No. 2:07-cv-00060-RMP

  v.
                                                 MEMORANDUM *
DAMANJEET CHUGH; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of Washington
                  Rosanna Malouf Peterson, Chief Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Samuel D. Martin, a Washington state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004), and we affirm.

      The district court properly granted summary judgment because Martin failed

to raise a genuine dispute of material fact as to whether Chugh’s failure to order an

x-ray “was medically unacceptable under the circumstances and was chosen in

conscious disregard of an excessive risk to [his] health.” Id. at 1058 (explaining

that a difference of medical opinion is insufficient, as a matter of law, to establish

deliberate indifference) (citation and internal quotation marks omitted). Martin

also failed to raise a genuine dispute of material fact as to whether Smith’s denial

of his grievance amounted to deliberate indifference. See id. at 1057 (a prison

official acts with deliberate indifference only if he knows of and disregards an

excessive risk to the prisoner’s health and safety).

      Martin’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     10-35728